DETAILED ACTION
The office action is in response to original application filed on 12-15-21. Claims 1-20 are pending in the application and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted filed before the mailing of a first Office action on the merits. The submission is in compliance with the provisions of 37 CFR 1.97(b) (3). Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 13 is recites the limitation " the secondary controller" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 is recites the limitation " the main controller" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 11-12 and 15-20 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by US 2015/0256665 to PERA et al. (“PERA”).
Regarding claim 11, PERA discloses an apparatus comprising: a first electrical connection (fig. 6, 620.1) configured to connect to one or more loads (; a second electrical connection (paras; 0031-0034 and fig. 6, 620.2) configured to connect to one or more power sources via a power line; a first communication device configured to communicate via the power line (para; 0025, lines 1-2, Any of these devices may include a power line communication (PLC) circuit); a first switch (fig. 6, 618.1) linking the first electrical connection and the second electrical connection; and wherein the first switch is configured to be controlled via the first communication device (610) by altering at least one of magnitude and frequency of a provided alternating current power supply (para; 0260, lines 10-11, an alternating current (AC) signal with a frequency range of about 50-60 Hz) via the power line and, responsive to said controlling, to disconnect a first load (614.1, 614.2) of the one or more loads ((para; 0028, lines 10-11, connect and disconnect power from the power line to a power output).
Regarding claim 12, PERA discloses a secondary controller (fig. 6, 616), wherein the secondary controller is configured to control the first switch based on a first priority label (para; 0162, Processing unit 602 can enable or disable power transmitted via a power outlet 620 by controlling the corresponding power-output controller 616 via digital interface pins or via a serial bus, at which point power-output controller 616 can generate an electrical signal for opening or closing relay 618 to enable or disable the power transmission to power outlet 620) associated with the first load.
Regarding claim 15, PERA discloses the secondary controller is configured to measure a power demand (para; 0163, Processing unit 602 can configure power-output controller 616 to monitor or sample physical quantities of the power signal on a power outlet 620) associated with the one or more loads (para; 0043, lines 5-7, the power outlet device can select an outlet port to monitor, and measures energy output from the port).
Regarding claim 16, PERA discloses the secondary controller is configured to receive information from the main controller, process the information with regard to the first priority label (para; 0162, Processing unit 602 can enable or disable power transmitted via a power outlet 620 by controlling the corresponding power-output controller 616 via digital interface pins or via a serial bus, at which point power-output controller 616 can generate an electrical signal for opening or closing relay 618 to enable or disable the power transmission to power outlet 620), and control the first switch.
Regarding claim 17, PERA discloses the first communication device is configured to communicate by power line communication (PLC) (Para; 0025, Any of these devices may include a power line communication (PLC) circuit).
Regarding claim 18, PERA discloses a value of the first priority label (para; 0101, 23-26, the local controller encodes and prioritizes information from each of the camera module, microphone module, and sensor module for transmission on the wireless module, and controls each of camera module, and para; 0105) is configured to change dynamically based on an operating state (para; 0119, line 9, transition into an interactive mode) of the one or more loads.
Regarding claim 19, PERA discloses a measuring device (para; 0180, lines 9-11, The power outlet node can then send the measured electrical attributes to a device-monitoring controller (operation 808)) for measuring at least one of voltage, current, or power of the of the provided alternating current power supply.
Regarding claim 20, PERA discloses the apparatus is integrated into an
electrical distribution board (Para; 0021, lines 20-22, wall power input configured
to connect to a power line and to distribute power from the power line).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-10 are rejected under 35 U.S.C. 103 (a) as being unpatentable over US 2015/0256665 to PERA et al. (“PERA”) in view of US 2017/0331325 to Ristau (“Ristau”). 
Regarding claim 1, PERA discloses measuring power provided by a power source (para; 0043, lines 5-7, the power outlet device can select an outlet port to monitor, and measures energy output from the port); measuring a power demand of one or more loads receiving power from the power source via one or more smart outlets (para; 0180, lines 2-7, measurement from a power outlet node. During operation, the power outlet node can select an outlet port to monitor (operation 802), and determines whether the port is active (operation 804). If the port is active, the power outlet proceeds to monitor an electrical attribute from the port (operation 806)), a first smart outlet of the one or more smart outlets (fig. 6) by altering at least one of magnitude and frequency of a provided alternating current power supply, wherein, based on the signaling, a switch (618.1, 618.2) associated with the first smart outlet is controlled to disconnect a first load of the one or more loads (para; 0028, lines 10-11, connect and disconnect power from the power line to a power output).
But, PERA does not discloses comparing the measured power provided by the power source and the power demand of the one or more loads; and signaling, in response to a determination that the power demand of the one or more loads is greater than a first threshold 
However, Ristau discloses comparing the measured power provided by the power source (para; 0029, lines 18-20, calculates the power source capacity based on the measured current from the power source) and the power demand of the one or more loads (para; 0030, lines 2-4, select a load to shed in response to the total power demand from the connected loads exceeding the maximum capacity of the power sources in operation); and signaling, in response to a determination that the power demand of the one or more loads is greater than a first threshold (abstract, response to the total power demand exceeding the first capacity, disconnecting the load from the microgrid unit)
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify PERA by adding protection for load power demand exceeding as part of its configuration as taught by Ristau, in order to disconnect low priorty loads to protect power interruption.
Regarding claim 2, PERA discloses teaches all the claim limitation as set forth in the rejection of claim above.
But, PERA does not discloses the power source is a photovoltaic power source.
However, Ristau discloses the power source is a photovoltaic power source (para; 0003, renewable power sources, such as photovoltaic (e.g., solar) systems).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify PERA by adding renewable power sources as part of its configuration as taught by Ristau, in order to provide back up when main energy source is insufficient to maintain the minimum state power output continuous. 
Regarding claim 3, PERA discloses the power source is a utility grid (para; 0304, type of plug used may depend on the whether the power is alternating current (AC)).
Regarding claim 4, PERA discloses signaling is carried out by power line communication (para; 0025, lines 1-2, Any of these devices may include a power line communication (PLC) circuit).
Regarding claim 5, PERA discloses teaches all the claim limitation as set forth in the rejection of claim above.
But, PERA does not discloses the switch is further controlled based on a first priority label associated with the first load.
However, Ristau discloses the switch is further controlled based on a first priority label associated with the first load (para; 0018, lines 32-35, the microgrid unit avoids high priority load shutdown or blackouts by disconnecting low priority loads when the total power demand exceeds the power capacity of the operating power sources).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify PERA by adding load priority as part of its configuration as taught by Ristau, in order to provide and maintain the minimum state power output continuous.
Regarding claim 6, PERA discloses teaches all the claim limitation as set forth in the rejection of claim above.
But, PERA does not discloses assigning one or more priority labels to one or more of the one or more loads; and wherein disconnecting one or more of the one or more loads is done according to the one or more priority labels.
However, Ristau disclose assigning one or more priority labels to one or more of the one or more loads; and wherein disconnecting one or more of the one or more loads is done according to the one or more priority labels (para; 0018, lines 32-35, the microgrid unit avoids high priority load shutdown or blackouts by disconnecting low priority loads when the total power demand exceeds the power capacity of the operating power sources).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify PERA by adding load priority as part of its configuration as taught by Ristau, in order to provide and maintain the minimum state power output continuous.
Regarding claim 7, PERA discloses teaches all the claim limitation as set forth in the rejection of claim above.
But, PERA does not discloses measuring the power provided by the power source, measuring the power demand of the loads of the one or more loads still receiving power from the power source; and signaling, in response to a determination that one or more of the disconnected loads can be reconnected without the power demand exceeding a second threshold, one or more smart outlets to reconnect one or more of the disconnected loads labels.
However, Ristau discloses measuring the power provided by the power source (para; 0029, lines 18-20, calculates the power source capacity based on the measured current from the power source), measuring the power demand of the loads of the one or more loads still receiving power from the power source; and signaling, in response to a determination that one or more of the disconnected loads can be reconnected without the power demand exceeding a second threshold, one or more smart outlets to reconnect one or more of the disconnected loads labels (para; 0018, lines 32-35, the microgrid unit avoids high priority load shutdown or blackouts by disconnecting low priority loads when the total power demand exceeds the power capacity of the operating power sources).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify PERA by adding load priority as part of its configuration as taught by Ristau, in order to provide and maintain the minimum state power output continuous.
Regarding claim 8, PERA discloses measuring at least one of current or voltage by the smart outlet (para; 0043, lines 5-7, During operation, the power outlet device can select an outlet port to monitor, and measures energy output from the port).
Regarding claim 9, PERA discloses the first smart outlet is controlled by a controller integrated into an electrical distribution board (Para; 0021, lines 20-22, wall power input configured to connect to a power line and to distribute power from the power line).
Regarding claim 10, PERA discloses the electrical distribution board comprises one of an alternating current (AC) electrical distribution board (para; 0260, lines 10-11, an alternating current (AC) signal with a frequency range of about 50-60 Hz) or a direct current (DC) electrical distribution board.
Allowable Subject Matter
Claims 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and upon correction of the 112 rejections above.
Regarding claim 13, PERA does not discloses first electrical connection, the second electrical connection, the first switch, the secondary controller and the first communication device are enclosed in a casing designed to be mounted on or in a surface in a premises, and wherein the second electrical connection is connected to power lines that are on or in the surface.
Regarding claim 14, PERA does not discloses the main controller and the first switch are placed next to a distribution board controlling electrical power to a premises, and the first electrical connection is located on a surface in the premises.
Examiner Note
 The examiner cites particular columns/paragraphs and lines numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tackaberry US 9,013,283 B1- A smart outlet and a smart grid electrical management system, wherein the outlet is adapted to fit in a typical gang box, to swivel, to detect and retain a plug, to automatically respond to a change in electrical demand and to provide a standby mode and includes a circuit board and an operably coupled touch screen GUI display controller, and wherein the management system includes a display controller for receiving user inputs and power data, for controlling the system and for outputting information, a ZigBee enabled load controller and a wired or wireless communication network linking the display controller, the load controller and one or more outlets, power sources, and/or electrical appliances or devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESAYAS G YESHAW whose telephone number is (571)270-1959. The examiner can normally be reached Mon-Sat 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/ESAYAS G YESHAW/Examiner, Art Unit 2836